Citation Nr: 1036914	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-45 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to May 1953, 
and from August 1955 to March 1971.  The Veteran died in November 
2007, and the appellant is his surviving spouse.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2008 rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas (RO).

The appeal has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  Specifically, she attributes the Veteran's 
fatal conditions, including atherosclerotic vascular disease and 
diabetes mellitus, to his inservice exposure to Agent Orange 
while in Vietnam.

After reviewing the claims file, the Board finds that additional 
development is necessary in order to comply with VA's duties to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).
To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2009).  For a service-connected disorder 
to be the cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related.  Id.  For a service-connected disorder to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  

A November 2007 certificate of death indicates that the Veteran 
died in November 2007, at the age of 75.  The certificate of 
death lists the immediate cause of death as atherosclerotic 
vascular disease.  Diabetes mellitus was listed as a significant 
contributory condition.

VA regulations provide that if a Veteran was exposed to an 
herbicidal agent, including Agent Orange, during active service, 
presumptive service connection is warranted for ischemic heart 
disease and diabetes mellitus, type II.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The governing law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975 shall be presumed to have been exposed to an 
herbicidal agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In this case, the Board finds that the Veteran was in Vietnam 
during his military service.  At her hearing before the Board, 
the appellant submitted a declaration statement, dated August 7, 
1970, indicating that the Veteran was onboard an aircraft that 
landed at Tan Son Nhut Air Base in Vietnam on August 7, 1970.  A 
personnel review form, for the period of November 1969 to 
November 1970, indicated that the Veteran served as an Armed 
Forces Courier stationed at Clark Armed Forces Courier Station in 
the Philippines.  The form noted that this position required the 
Veteran to transport "extremely sensitive" and classified 
material throughout Asia.  As such, it is reasonably established 
that the Veteran had service in the Republic of Vietnam during 
the Vietnam era.

Under these circumstances, the Board finds that additional 
evidence is required to adjudicate this matter.  Specifically, 
the Veteran's certificate of death lists atherosclerotic vascular 
disease as the immediate cause of death and diabetes mellitus as 
a significant contributory condition to the Veteran's death, and 
that he had these conditions for years.  However, the certificate 
of death does not specify what type of diabetes mellitus the 
Veteran had.  Accordingly, the RO should, with the assistance of 
the appellant, attempt to obtain any available evidence relating 
to the Veteran which identifies what specific type of diabetes 
mellitus he had.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all of the Veteran's 
treatment records relating to his 
atherosclerotic vascular disease and 
diabetes mellitus prior to his death in 
November 2007.  Specifically, the RO must 
request any evidence which identifies the 
type of diabetes mellitus that the Veteran 
had prior to his death.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the appellant that that she is ultimately 
responsible for providing the evidence.  
The appellant and her representative must 
then be given an opportunity to respond.  

2.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant and 
her representative.  After the appellant 
and her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

3.  This appeal has been advanced on 
the Board's docket.  38 C.F.R. 
§ 20.900(c).  Expedited handling is 
mandatory.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

